Citation Nr: 1613530	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran claims entitlement to service connection for myelodysplastic syndrome.  He contends that this disability is due to in-service herbicide exposure, including Agent Orange, while serving near the Korean demilitarized zone (DMZ).  Specifically, the Veteran claims that he was exposed to Agent Orange, specifically dioxin, near the Korean DMZ while assigned to the unit of "2nd Admin Co., 2nd Inf Div."  See September 2012 Statement.  Veteran has also reported that while serving in Korea, he was often transported in vehicles that "could have been used to transport the Agent Orange to the DMZ."  See June 2013 Notice of Disagreement (NOD).  

The Board notes that effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245 -01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

The Board notes that the DMZ cuts the Korean Peninsula roughly in half following the geographic 38th parallel north latitude and is approximately 155 miles long and 2.5 miles wide.  The DoD has advised that herbicides were not applied within the DMZ, but were applied in some adjacent areas.  Specifically, DoD has reported that
herbicides were applied between April 1968 and July 1969 along a strip of land
151 miles long and up to 350 yards wide along the southern edge of the DMZ
north of the civilian control line.  The herbicide agents were applied through hand spraying and hand distribution of pelletized herbicides; there was no aerial spraying. DoD also has provided VA a list of the military units that are currently known to have operated in that area during the period that herbicides were applied.  See 74 Fed. Reg. 36640, 36641.

VA's Adjudication Procedure Manual (M21-1MR) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  Exposure to herbicides is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.  See M21-1MR at IV.ii.2.C.10.q. 

The Veteran's service personnel records indicate that he served in Korea from December 1968 to October 1970.  While the Veteran has claimed that he served near the Korean DMZ while assigned to "2nd Admin Co 2d Inf Div," and the Veteran's service personnel records verify that he served in Korea assigned to the unit, such unit is not listed among those recognized by the DoD as having served along the Korean DMZ.   

While the Veteran's private physician provided an opinion, received by VA in November 2012, indicating that the physician diagnosed the Veteran with myelodysplastic syndrome and that he was "unable to rule out the impact Agent Orange may have had on patient's diagnosis," the Board finds that such statement is inadequate for purposes of determining entitlement to service connection, as no rationale was provided for such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion.  .  . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   

Under these circumstances, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), directs that a request to the U.S. Army and Joint Service Records Research Center (JSRRC) be sent for verification of exposure to herbicides.  

Accordingly, the Board finds that remand is necessary in this case to attempt to verify the Veteran's reported exposure to herbicides, to include Agent Orange, during his service in Korea.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Service Records Research Center (JSRRC) or other appropriate entity, provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure near or in the Korean DMZ. This request should include the information presented by the Veteran, including his September 2012 statement that he served near the Korean DMZ while assigned to "2nd Admin Co 2d Inf Div."  Ensure that documentation of this entity inquiry is added to the claims file that includes the complete content of the inquiry and the information provided to the entity by the RO/AMC.

2.  Following completion of the above, make a clear determination as to whether the Veteran was exposed to herbicides during service in Korea.  

3.  After the development requested above has been completed, and after any additional development deemed appropriate, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R.  FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




